Case 6:18-cv-00223-JA-LRH Document 48 Filed 10/01/19 Page 1 of 8 PageID 552




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY and STATE
FARM FIRE AND CASUALTY COMPANY,

      Plaintiffs,                                        Case No. 6:18-cv-223-Orl-28KRS

vs.

FAMILY PRACTICE AND REHAB, INC.,
and GILSON MORTIMER,

      Defendants.
                                                     /

       PLAINTIFFS’ RENEWED MOTION FOR FINAL DEFAULT JUDGMENT
       AGAINST DEFENDANT, FAMILY PRACTICE AND REHAB, INC., AND
                  INCORPORATED MEMORANDUM OF LAW

       Plaintiffs, STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY (“State

Farm Mutual”) and STATE FARM FIRE AND CASUALTY COMPANY (“State Farm Fire”)

(collectively “Plaintiffs”), by counsel and pursuant to Federal Rule of Civil Procedure 55(b)(1),

hereby move for entry of a Final Judgment against Defendant, FAMILY PRACTICE & REHAB,

INC. (“Family Practice” or “Defendant”) following its Default, and this Court’s Order Granting

in Part, and Denying In Part, Plaintiff’s Motion for Final Summary Judgment, dated September

16, 2019, and in support thereof state as follows:

                                    BACKGROUND FACTS

       On February 14, 2018, the Plaintiffs filed a Complaint for damages and declaratory relief

against Family Practice and Gilson Mortimer (the “Complaint”). (Dkt. 1) In the Complaint, the

Plaintiffs alleged that Family Practice and Gilson Mortimer (“Mortimer”) put in place an unlawful
Case 6:18-cv-00223-JA-LRH Document 48 Filed 10/01/19 Page 2 of 8 PageID 553




ownership scheme to defraud the Plaintiffs into paying unlawful claims for personal injury

protection (“PIP”) and, where applicable, Medical Payments (“MP”) benefits.

       The Complaint asserted claims against Family Practice for fraud, unjust enrichment, and

a count for declaratory relief. The counts for fraud and unjust enrichment seek liquidated

damages based on the amounts paid by Plaintiffs to Family Practice. The count for declaratory

relief seeks a ruling that Family Practice cannot collect on any of its pending bills because it did

not lawfully render services since Family Practice was not wholly owned by Charles Richard,

D.O. (“Dr. Richard”).

       On March 7, 2018, the Complaint and Summons were properly served on Family Practice.

A copy of the Executed Return of Service was filed on March 8, 2018. (Dkt. 9) Pursuant to Fed. R.

Civ. P. Rule 12, Family Practice was required to answer or otherwise respond to the Complaint by

March 28, 2018. On March 30, 2018, a Default was entered against Family Practice for failure to

answer or respond to the Complaint. (Dkt. 16)

       On May 22, 2018, Plaintiffs’ filed their first Motion for Default Final Judgment against

Family Practice. (Dkt. 24)     On May 24, 2018, Magistrate Judge Spaulding entered an Order

Denying Plaintiff’s Motion for Default Final Judgment against Family Practice without prejudice.

(Dkt. 25) In the Order, Magistrate Judge Spaulding reasoned that a Final Judgment should not be

entered against Family Practice until Mortimer had the opportunity to defend against Plaintiffs’

claims relating to the unlawful ownership scheme. (Dkt. 25) Magistrate Judge Spaulding explained

that because Family Practice and Mortimer were “so similarly situated,” entry of final judgment

against Family Practice on the issues of whether Dr. Richard wholly owned Family Practice, and the

clinic’s proper licensure, would prejudice Mortimer and would prevent him from being able to


                                                 2
Case 6:18-cv-00223-JA-LRH Document 48 Filed 10/01/19 Page 3 of 8 PageID 554




defend against those same claims. (Dkt. 25)

       On April 29, 2019, Plaintiffs filed their Motion for Final Summary Judgment (the “Motion

for Summary Judgment”) against Mortimer. (Dkt. 36) The central issue in the Motion for

Summary Judgment was whether Dr. Richard wholly owned Family Practice or whether

Mortimer had an ownership interest in Family Practice. (Dkt. 36) The Motion for Summary

Judgment also alleged, among other things, that Mortimer received the vast majority of the

financial benefit from Family Practice’s operations. (Dkt. 36)

       On September 16, 2019, this Court entered its Order Granting in Part, and Denying in Part,

the Motion for Summary Judgment against Mortimer (the “Order”). (Dkt. 47) In the Order, this

Court determined that Mortimer was, in fact, an owner of Family Practice. (Dkt. 47) The Court

reasoned that Mortimer’s financial control over the business, including his personal financial

gain, control over the corporate operations, and daily management of the business demonstrated

that he was an owner of Family Practice. (Dkt. 47) Since Mortimer was an owner of Family

Practice, Family Practice was not wholly owned by Dr. Richard. As such, Family Practice was

not exempt from licensure pursuant to Florida’s Health Care Clinic Act, sections 400.990 – 995,

Florida Statutes (2017) (the “HCCA”). (Dkt. 47) Therefore, all of the bills submitted by Family

Practice to the Plaintiffs were unlawful and non-compensable. (Dkt. 47)

                                         ARGUMENT

       A.     Plaintiffs are entitled to entry of Final Judgment based on Family Practice’s
              Default on their Fraud and Unjust Enrichment Claims because the Court has
              determined that Family Practice was not lawfully billing and the damages
              are a sum certain.

       This Court has now ruled on the central dispositive issue in this case. Since the Court has

ruled that Family Practice was not wholly owned by Dr. Richard, none of the services Family

                                                3
Case 6:18-cv-00223-JA-LRH Document 48 Filed 10/01/19 Page 4 of 8 PageID 555




Practice provided to Plaintiffs’ insureds were lawfully rendered. (Dkt. 47) Since the services

were not lawfully rendered, Family Practice was not “lawfully entitled to payments from State

Farm.” (Dkt. 47, pp. 12-13). See also State Farm Mut. Auto. Ins. Co. v. Altamonte Springs

Diagnostic Imaging, Inc., 2011 WL 6450769 at *2-4 (M.D. Fla. Dec. 21, 2011) (finding that the

violation of the HCCA’s licensing requirements rendered all treatment and services unlawful and

non-compensable); State Farm Mut. Auto. Ins. Co. v. Med. Serv. Ctr. Of Fla., Inc., 103 F. Supp

3d 1343, 1353-54 (S.D. Fla. 2015) (finding that clinic did not qualify for “wholly owned”

exemption and therefore operated unlawfully); State Farm. Mut. Auto. Ins. Co. v. First Care

Solution, Inc., 232 F. Supp. 3d 1257, 1267-68 (S.D. Fla. 2017) (holding that a clinic that does not

qualify for the “wholly owned” exemption, and does not otherwise hold a license, operates

unlawfully).

          As a result, State Farm Mutual and State Farm Fire are entitled to recover damages

from Family Practice equal to the amounts State Farm Mutual and State Farm Fire paid to

Family Practice. (Dkt. 47) See Allstate Ins. Co. v. Vizcay, 826 F. 3d 1326, 1330-31 (11th Cir.

2016) (holding that an insurer can recover payments made to a clinic that was operating in

violation of the HCCA); State Farm Fire & Cas. Co. v. Silver Star Health and Rehab, 739 F. 3d

579, 582-84 (11th Cir. 2013) (holding that State Farm was entitled to recover benefits paid to a

clinic that was evading the licensure requirements of the HCCA); Med. Serv. Ctr. Of Fla., Inc.,

103 F. Supp. 3d. at 1354-56 (holding that State Farm was entitled to recover payments made for

claims that it was statutorily entitled to deny based on clinic’s unlawful ownership scheme).

       Based on this Court’s ruling on Plaintiffs’ Motion for Summary Judgment, there is no

impediment to entry of Final Judgment as to Family Practice. Mortimer was able to assert all of his


                                                4
Case 6:18-cv-00223-JA-LRH Document 48 Filed 10/01/19 Page 5 of 8 PageID 556




defenses and try to show Family Practice was wholly owned by Dr. Richard. Mortimer was able to

participate in discovery and fully litigated his defenses vis a vis Family Practice. At this point, there

is no risk that Mortimer will be prejudiced by entry of Final Judgment as to Family Practice.

Further, it has now been judicially determined that Family Practice did not lawfully bill for services

rendered to the insureds at issue in this case (or otherwise). It is, therefore, entirely appropriate for a

Final Judgment to be entered against Family Practice since there are no legal or factual issues

remaining to be determined between the Plaintiffs and Family Practice.

        In regard to the amount of damages, the Plaintiffs’ damages on their claims for fraud and

unjust enrichment are liquidated sums. The damages sought by Plaintiffs are equal to the total

amount of PIP and MP benefits paid by the Plaintiffs to Family Practice for the treatment and

services billed that this Court has determined were unlawful and non-compensable. Pursuant to

Fed. R. Civ. P. Rule 55(b)(1), a final judgment may be entered if the damages sought are for a sum

certain. In support of this Motion, the Plaintiffs have attached as Exhibit “A” the Affidavit of Steve

Bright setting forth the amount of liquidated damages. In this matter, the Plaintiffs damages are for

a sum certain (i.e., the amount Plaintiffs paid to Family Practice from 2012 to 2015). As such, this

Court should enter Final Judgment for damages at to the fraud and unjust enrichments claims

against Family Practice.

        B.      It is also now appropriate to enter a judgment on the claim for declaratory
                relief because Family Practice was never “wholly owned” by Dr. Richard,
                was never properly licensed, and never lawfully rendered any services to any
                of Plaintiffs’ insureds.

        Plaintiffs are also entitled to entry of Final Judgment against Family Practice on their claim

for declaratory relief. An insurer is entitled to a determination that it is not required to pay a

healthcare clinic the amount of outstanding bills once it is determined that the services billed for

                                                    5
 Case 6:18-cv-00223-JA-LRH Document 48 Filed 10/01/19 Page 6 of 8 PageID 557




were not lawfully rendered. See Silver Star, 739 F. 3d 579 at 584 (affirming verdict on

declaratory action finding that insurer was not required to pay outstanding bills submitted by

clinic that was not properly licensed); Med. Serv. Ctr. Of Fla., Inc., 103 F. Supp. 3d. at 1356

(granting summary judgment for State Farm on declaratory judgment and finding that State Farm

was not required to pay outstanding bills submitted by clinic that was not “wholly owned” and

was operating in violation of the HCCA licensing requirements); Vizcay, 826 F. 3d at 1332

(affirming jury verdict that insurer was entitled to declaratory judgment that it was not required

to pay outstanding amounts billed by clinic for unlawful and non-compensable treatment).

          This Court has already made the dispositive ruling that Family Practice operated under an

unlawful ownership scheme. (Dkt. 47) Accordingly, since none of the services rendered to any

of Plaintiffs’ insureds were lawfully rendered, State Farm Mutual and State Farm Fire are

relieved of the obligation to pay any and all outstanding bills or demands of Family Practice.

This includes all the “pending claims” in Exhibit “E” of the Complaint (Dkt. 1-2, Ex. E) (the

“Pending Claims”), as well as any other claims, bills, or demands submitted in the past, which

are presently pending, or which may be submitted in the future, for treatment from 2012 to the

present.      As such, this Court should also enter Final judgment on the count for declaratory

relief.

                                           CONCLUSION

          Plaintiffs respectfully request that this Court grant its Motion for Entry of Final Judgment

against Family Practice for $410,679.64 in damages, plus costs and interest. Plaintiffs further

request that the Court enter final declaratory judgment against Family Practice finding that the

Plaintiffs are not required to pay any outstanding claims, bills, or demands submitted by Family


                                                   6
Case 6:18-cv-00223-JA-LRH Document 48 Filed 10/01/19 Page 7 of 8 PageID 558




Practice in regard to the Pending Claims, or in regard to any other bill, claim, or demand

submitted by, or on behalf of, Family Practice in the past, present, or future. Plaintiffs further

request that the Court grant any other relief to Plaintiffs that the Court deems necessary or

proper.

          Dated: October 1, 2019.

                                                    _/s/ Bart R. Valdes___________
                                                    BART R. VALDES (Trial Counsel)
                                                    Florida Bar Number 323380
                                                    CAMERON S. FRYE
                                                    Florida Bar Number 105142
                                                    de Beaubien, Simmons, Knight,
                                                     Mantzaris & Neal, LLP
                                                    609 West Horatio Street
                                                    Tampa, Florida 33606
                                                    Telephone: (813) 251-5825
                                                    Facsimile: (813) 254-1063
                                                    bvaldes@dsklawgroup.com
                                                    cfrye@dsklawgroup.com

                                                    KENNETH P. HAZOURI
                                                    Florida Bar Number 19800
                                                    de Beaubien, Simmons, Knight,
                                                     Mantzaris & Neal, LLP
                                                    332 North Magnolia Avenue
                                                    Orlando, Florida 32801
                                                    Telephone: (407) 422-2454
                                                    Facsimile: (407) 849-1845
                                                    khazouri@dsklawgroup.com

                                                    Attorneys for Plaintiffs



                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing has been

electronically furnished through the CM/ECF filing system to Eric P. Larue, II, Esq., The LaRue


                                                7
Case 6:18-cv-00223-JA-LRH Document 48 Filed 10/01/19 Page 8 of 8 PageID 559




Firm, 1350 Orange Ave., Suite 228, Winter Park, FL 32789; and by U.S. Mail to Charles H.

Richard, D.O., 1528 N.E. 4th Ave., Ft. Lauderdale, FL 33304, on this 1st day of October, 2019.


                                                    _/s/ Cameron S. Frye
                                                    CAMERON S. FRYE
                                                    Florida Bar Number 105142




                                               8
